[Cite as State v. Castile, 2017-Ohio-1380.]


                               IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT


State of Ohio,                                       :

                 Plaintiff-Appellee,                 :

v.                                                   :                   No. 16AP-211
                                                                      (C.P.C. No. 11CR-3857)
Isaac J. Castile, III,                               :
                                                                     (REGULAR CALENDAR)
                 Defendant-Appellant.                :


                                              D E C I S I O N

                                        Rendered on April 13, 2017


                 On brief: Ron O'Brien, Prosecuting Attorney, and Michael
                 Walton, for appellee.

                 On brief: Kura, Wilford & Schregardus Co., L.P.A., and
                 Sarah M. Schregardus, for appellant.


                   APPEAL from the Franklin County Court of Common Pleas


TYACK, P.J.

        {¶ 1} Isaac J. Castile, III, is appealing from the sentence imposed upon him. He
assigns a single error for our review:
                 The trial court's sentence was clearly and convincingly
                 contrary to law and was an abuse of its discretion and
                 imposed an illegal sentence upon Appellant.

        {¶ 2} Castile was found guilty of a number of charges involving securities fraud.
He was sentenced but the sentence has been overturned on appeal twice. At his third
sentencing hearing, he was ordered to serve a total of 12 years and 9 months of
incarceration. That sentence is being contested in the present appeal.
No. 16AP-211                                                                             2


       {¶ 3} Two aspects of the sentence are being contested. First, counsel for Castile
argues that the trial court did not make the findings necessary to support consecutive
sentences for the felonies of which he was found guilty. Second, counsel asserts that the
statutory requirements of R.C. 2929.11 and 2929.12 were not met to justify the sentence
imposed. Related to the second set of issues, counsel apparently argues, in addition, that
some of the felonies should not have resulted in convictions because of the operation of
R.C. 2941.25, Ohio's so called "multiple counts statute."
       {¶ 4} R.C. 2941.25 reads:
              (A) Where the same conduct by defendant can be construed
              to constitute two or more allied offenses of similar import,
              the indictment or information may contain counts for all
              such offenses, but the defendant may be convicted of only
              one.

              (B) Where the defendant's conduct constitutes two or more
              offenses of dissimilar import, or where his conduct results in
              two or more offenses of the same or similar kind committed
              separately or with a separate animus as to each, the
              indictment or information may contain counts for all such
              offenses, and the defendant may be convicted of all of them.

       {¶ 5} The state of Ohio argues that the issues regarding R.C. 2941.25 were
resolved in the prior appeals, at least by inference. The state is correct in its argument.
The doctrine of res judicata bars us from reconsidering those issues.
       {¶ 6} Castile defrauded investors of over $250,000. The trial court judge stated
his reasons for the sentence imposed clearly. In his sentencing entry, he wrote:
              Considering the facts in this case, the purposes and
              principals of sentencing and the requirements set forth in
              R.C. 2929.14(C)(4) the Court finds that a consecutive
              sentence is both necessary and appropriate. The Court
              further finds that (a) a consecutive sentence is necessary to
              punish the Defendant given the seriousness of the offenses
              committed; (b) a consecutive sentence is not
              disproportionate to the seriousness of the Defendant's
              conduct; and (b) sic At least two of the multiple offenses
              were committed as part of one or more courses of conduct,
              and the harm caused by two or more of the multiple offenses
              so committed was so great or unusual that no single prison
              term for any of the offenses committed as part of any of
No. 16AP-211                                                                            3


              the courses of conduct adequately reflects the seriousness
              of the offender's conduct.

(Mar. 16, 2016 Amended resentencing entry at 3.)

       {¶ 7} At the third sentencing hearing, the judge stated:

              Now, to deal with the findings, 2929.14(C)(4) and (A), it is a
              continuous course of conduct that has gone on here. One
              sentence does not justify the amount of pain and suffering
              inflicted by the defendant, nor is it disproportionate with the
              amount of money involved. Not only did he take a chunk of
              cash, but this was basically all the money they had at the
              time of the event.

              Irregardless of his maintaining his innocence, clearly, this
              was a Ponzi scheme that went on for a while. It's a type of
              behavior that needs to be punished by consecutive sentences.

(Mar. 7, 2016 Tr. at 11.)

       {¶ 8} The judge was clearly attempting to comply with the relatively recent case of
State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177. We find that the judge did
sufficiently comply.
       {¶ 9} Finally, nothing which occurred in the third sentencing hearing or with
regard to the third sentencing hearing indicates that the sentence or sentences were
contrary to law. Castile was viewed by the trial court as having engaged in a Ponzi
scheme. The evidence at trial supports that view. Castile took money from people who
thought they were investing in a profitable plan. In reality, later investors were merely
providing money to pay off earlier investors.       Eventually the number of investors
diminished and the later investors got stiffed.
       {¶ 10} We find no error with respect to the sentencing this time. Therefore, the
assignment of error is overruled and we affirm the judgment of the trial court.
                                                                      Judgment affirmed.

                       DORRIAN and LUPER SCHUSTER, JJ., concur.